              Case 2:17-cv-00495-JD Document 372 Filed 04/14/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,                                               CIVIL ACTION
      Plaintiff,

                    v.

BRIDGER LOGISTICS, LLC,                                                    NO. 17-495
JULIO RIOS,
JEREMY GAMBOA,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P.,
BRIDGER ADMINISTRATIVE
SERVICES II, LLC,
BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC,
BRIDGER REAL PROPERTY, LLC,
BRIDGER STORAGE, LLC,
BRIDGER SWAN RANCH, LLC,
BRIDGER TERMINALS, LLC,
BRIDGER TRANSPORTATION, LLC,
BRIDGER ENERGY, LLC,
BRIDGER LEASING, LLC,
BRIDGER LAKE, LLC,
J.J. LIBERTY, LLC, and
J.J. ADDISON PARTNER, LLC,
         Defendants.

                                                       ORDER

           AND NOW, this 13th day of April, 2020, upon consideration of the joint status report1

submitted by the parties in accordance with the Order dated March 30, 2020 (Document No.

371), in which the parties state that they “were able to resolve their dispute without the need for

an in camera review of disputed documents,” and the parties having fully complied with the

Order dated March 30, 2020, IT IS ORDERED that plaintiff’s Motion to Enforce the Court’s

June 28 Order (Document No. 349, filed November 22, 2019) is DENIED AS MOOT.2



1
    A copy of the joint status report of the parties dated April 10, 2020, shall be docketed by the Deputy Clerk.
2
    On March 31, 2020, the Clerk’s Office terminated the Motion to Enforce.
             Case 2:17-cv-00495-JD Document 372 Filed 04/14/20 Page 2 of 2




        IT IS FURTHER ORDERED that the case shall proceed on the following schedule3:

        1.       Disclosure of Experts in Support of Claims and Counterclaims – May 11, 2020;

        2.       Completion of Fact Depositions – June 22, 2020;

        3.       Submission of Expert Reports in Support of Claims and Counterclaims – July 13,

2020;

        4.       Submission of Expert Reports in Opposition to Claims and Counterclaims –

August 3, 2020;

        5.       Submission of Rebuttal Expert Reports – August 24, 2020;

        6.       Completion of Expert Discovery, Including Expert Witness Depositions –

September 28, 2020.

        IT IS FURTHER ORDERED that, on or before June 1, 2020, the parties shall jointly

report to the Court (e-mail to Chambers) with respect to whether the case is settled. In the event

the case is not settled on or before June 1, 2020, counsel shall include in their joint report a

statement as to whether their clients believe a settlement conference before a magistrate judge, or

some other form of alternative dispute resolution, might be of assistance in resolving the case

and, if so, on what form of alternative dispute resolution they agree and by what date they will be

prepared to begin such proceedings.

        IT IS FURTHER ORDERED that all contrary provisions in the Order dated February

25, 2020 (Document No. 363) are VACATED.

                                                             BY THE COURT:

                                                             /s/ Hon. Jan E. DuBois

                                                                 DuBOIS, JAN E., J.


3
 This schedule was agreed upon by the parties and approved by the Court at the Status Conference in open court on
February 25, 2020.

                                                        2
